Citation Nr: 0521837	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  00-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chondromalacia patellae 
(claimed as arthritis of the knees).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1980 to January 
1984 and from June 1985 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that in supplemental statements of the case 
(SSOC's), dated in September 2000 and September 2003, the RO 
incorrectly characterized the veteran's claim of entitlement 
to service connection for his knees as one requiring new and 
material evidence.  A review of the record does not reveal 
any prior final decision relating to service connection for 
the veteran's knees.  

In July 2004, the Board remanded the matter for further 
development.  It is now once again before the Board.  


FINDING OF FACT

The veteran does not have a bilateral knee condition that is 
related to his active service.  


CONCLUSION OF LAW

A bilateral knee condition was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: service medical records (SMR's); the 
veteran's assertions; Social Security Administration (SSA) 
records; VA treatment records; and private medical reports 
from Neurology, Pain, and Headache Associates and Walker 
Baptist Medical Center.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the appellant or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on each claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arthritis, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For arthritis, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The relevant medical evidence includes a July 1986 SMR, which 
noted that the veteran complained of left knee pain for the 
past two weeks.  The assessment was chondromalacia patellae.  
The November 1986 separation examination report did not list 
a knee condition under the summary of defects and diagnoses.

As for the post-service medical evidence, a September 1999 
report of right knee X-rays from Walker Baptist Medical 
Center stated that no significant abnormalities were 
identified.  An addendum to a January 2000 VA Mental Health 
Provider Note stated that the veteran complained of arthritic 
pain, but it did not indicate where the veteran was 
experiencing such pain.  Another January 2000 VA progress 
note stated that physical examination revealed no acute 
swelling or tenderness of any joint and there was a normal 
range of motion, but noted that the veteran complained of 
pain on movement of nearly every joint.  The report did state 
that the knees bilaterally showed positive crepitus, but 
that, again, there was a normal range of motion and no acute 
swelling.  The impression was, inter alia, polyarthralgia.  

Subsequent VA progress notes also list impressions of 
polyarthralgia and report that the veteran takes Tylenol #3 
for arthritis.  A May 2000 VA progress note reported that he 
complained of pain in his knees and back.  The veteran stated 
that it had been going on for many years and that he had been 
told he had chondromalacia.  Upon physical examination, the 
knee and ankle joints were normal and knee and hip range were 
stated to be fine.  Additionally, straight leg raising and 
Patrick were negative.  The impression was poor posture with 
mid-back pain and pain and stiffness of the knees and elbows.  

A June 2002 report from Neurology Pain & Headache Associates 
noted that the veteran had joint pain, stiffness, swelling in 
the joints, and difficulty walking.  An August 2002 report 
noted that the veteran complained that his left knee had been 
hurting for a while and that it had gotten worse one month 
ago.  He reported grinding pain with ambulation and stated 
that the pain level was eight on a scale of one to ten.  

A July 2002 VA progress note stated that the veteran reported 
back, knee, and shoulder pain after falling eight feet off a 
bridge in to the water.  He reported having to stay in bed 
for three days after the fall and reported that his knee felt 
weak.  Upon physical examination, the left knee had a full 
range of motion and there was no effusion.  The lower 
extremities had intact sensation and strength.  The 
assessment was strain of shoulder, back, and knee.  It was 
stated that there was no evidence of dislocation, fracture, 
or effusion.  

An August 2004 VA mental health physician note listed a 
diagnosis of chronic, severe, pain with multiple joint 
arthralgia, especially in the knees and back.  A history of 
chondromalacia was noted.  The Board notes that the same was 
stated in other VA progress notes. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The first post-service medical evidence of treatment for the 
veteran's knees is not until September 1999, when a report of 
right knee X-rays from Walker Baptist Medical Center stated 
that no significant abnormalities were identified.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
       
Moreover, the only current condition of the knees noted is 
arthralgia.  "Arthralgia is defined as 'pain in a joint.'"  
See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 
1988)).  The Board emphasizes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (appeal dismissed in part, and 
vacated and remanded in part sub nom in Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001)).  The veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  Absent evidence of current disability, the claimed 
condition cannot be service-connected.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show that the veteran is suffering 
from a current bilateral knee disability.  Concomitantly, no 
causal connection between a bilateral knee disability and his 
period of military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a bilateral knee 
condition that should be service-connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
   
					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, April 2001, October 2003, and 
July 2004 letters informed the veteran of what the evidence 
must show in order to establish entitlement to service 
connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the October 2003 and July 2004 letters informed the 
veteran that VA was responsible for getting relevant records 
from any federal agency, to include records form the 
military, VA hospitals (including private facilities where VA 
authorized treatment), and from the Social Security 
Administration (SSA).  The letters also stated that VA would 
make reasonable efforts to obtain relevant records not held 
by a federal agency, such as from state or local governments, 
private doctors and hospitals, or current or former 
employers.  Finally, the letters stated that VA would assist 
the veteran by providing a medical examination or obtaining a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.  Moreover, the April 2001 
letter stated that VA would help him get such things as 
medical records, employment records, or records from other 
federal agencies and that VA would assist the veteran by 
providing a medical examination or obtaining a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.

In addition, the September 2003 and March 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that the veteran send VA any 
evidence in his possession pertaining to the claims on 
appeal, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the September 2003 
and March 2005 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notices, combined with the 
SSOC's, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, the Board notes that private medical records, VA 
treatment records, and SSA records of the veteran have been 
obtained and associated with the claims folder.  Therefore, 
in the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for chondromalacia patellae (claimed as 
arthritis of the knees) is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


